UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-6679


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CORY D. HARRIS, a/k/a Corey D. Harris,

                   Defendant - Appellant.



                                     No. 17-6712


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CORY D. HARRIS, a/k/a Corey D. Harris,

                   Defendant - Appellant.




Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:11-cr-00097-HEH-1; 3:14-cv-00032-
HEH)


Submitted: September 28, 2017                               Decided: October 3, 2017
Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cory D. Harris, Appellant Pro Se. Peter Sinclair Duffey, Gurney Wingate Grant, II,
Assistant United States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Cory D. Harris seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and his motions filed under

Fed. R. Civ. P. 59(e), 52(b). The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Harris has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                             3